DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, as absorbent article having at least one elongate tab comprising an attached portion and a fastening portion for releasably engaging an landing zone with a stretchable portion therebetween, wherein the attached portion comprises a plurality of integrally formed surface protrusions having a base portion and a head portion, the attached portion being attached to the first layer of the article by deformed head portions of at least some of the surface protrusions, and wherein the elongate tab is stretchable by 50-300%. The closest prior art of record, U.S. Patent Publication 2003/0120253 to Wentzel et al., discloses an absorbent article, as shown in figure 3, having two elongate tabs 20 comprising an attached portion 77 and a fastening portion 79 for releasable engagement with a landing zone 23. The attached portion 77 comprises a plurality of surface protrusions having a base portion and a head portion, as shown in figure 5B. While Wentzel does not disclose the attached portion is attached to the article by deformation of the head portions, this features is taught by U.S. Patent Publication 2018/0087034 to Bosser, and it would have been obvious to modify Wentzel in view of the teaching of Bosser. However, Wentzel does not disclose the elongate tab has a stretchable portion between the attached portion and the fastening portion, or that the elongate tab is stretchable by 50-300%. Wentzel shows in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781